DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2021 has been entered.
 
Amendments
This action is in response to amendments filed on 04 February 2021. As per applicant’s request, claims 1-2, 5-7, 10-11 have been amended. Claims 1-11 are pending in the application.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1-2, 7 and further search, claims 1-2, 7 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
...
training a model to output a predicted value for the metric, the training comprising iteratively computing, based on the feature values and on the values of the metric: 
for each feature, a weight of the feature, 
for each pair of features of the plurality of features: 
an importance value indicating a predictive importance of an interaction between the pair of features, wherein the importance values for the pairs of features vary among different pairs of features, and 
a dot product of two vectors from an embedding matrix, the dot product modeling the interactions between the pair of features;
...
obtaining the predicted value of the metric by providing the determined feature values as input to the trained model, the obtaining comprising multiplying the importance values and the dot products;
...

Claims 2 and 7:
...
training a model to output a predicted value for a metric, the training comprising computing: 
for each pair of features of the plurality of features: 
an importance value quantifying a predictive importance of an interaction between the pair of features, wherein the importance values for the pairs of features vary among different pairs of features, and 
a dot product of two vectors from an embedding matrix, the dot product modeling the interaction between the pair of features; 
...
obtaining the predicted value of the metric for the candidate content item by providing the determined feature values as input to the trained model, the obtaining comprising multiplying the importance values and the dot products.

Regarding the cited limitations of claims 1-2, 7, which do not appear to be taught by the prior art: Cheng et al. teaches training a model to output a prediction metric where each feature has a weight and the interaction between a pair of feature vectors is modeled using a dot product of the pair of feature vectors. Wen teaches that the relevance score between two features is the weighted normalized dot product of the two vectors.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise an importance value quantifying the predictive importance of the interaction of a pair of features and an inner product of the pair of features, where the importance value and inner product are multiplied together to obtain the metric prediction value.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in each of the independent claims 1-2, 7.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1-2, 7 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125